PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Sanders, Jameg
Application No. 16/222,772
Filed: 17 Dec 2018
For: SYSTEMS FOR MULTI-USER GROUP SOCIAL NETWORK
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.181 filed April 12, 2021.

The petition is dismissed.

Petitioner requests that the Office accept and record the benefit claims under 35 U.S.C. 120 and 119(e) as listed on the ADS filed December 17, 2018 and January 28, 2019. Petitioner asserts that a proper benefit claim was made within the time period set in 37 CFR 1.78(a)(4) and (d)(2) such that no petition under 37 CFR 1.78 is required.

A review of the record reveals the following:

1. On December 17, 2018 the application was filed. The original application papers include an ADS which attempted to assert domestic benefit claims, but the benefit claims were not presented in reverse chronological order starting with the newest application (i.e., the current application) as set forth in the Office’s Important Information for Completing an Application Data Sheet (ADS).1 

2. On January 11, 2019, the Office mailed a Filing Receipt which did not acknowledge that any domestic benefit claims had been made.

3. On January 28, 2019, a corrected ADS was filed. The domestic benefit claims on the ADS, however, were still not listed in reverse chronological order.

4. On January 31, 2019 an updated Filing Receipt was mailed. No benefit claims were of record on the January 31, 2019 filing receipt.

5. On April 12, 2021, the subject petition was filed. Petitioners assert that the ADSs filed December 17, 2018 and January 28, 2019 were filed within four months of the date the subject 

Petitioner’s argument has been considered, but is not persuasive. While a benefit claim was identified on the ADS filed December 17, 2018 with the original application papers, and again with the corrected ADS filed January 28, 2019, the benefit claim was not a proper benefit claim within the meaning of 37 CFR 1.78.

The first benefit claim listed is that Application No. 14/720,775 claims benefit of provisional Application No. 62/002,310. The second benefit claim is that Application No. 16/222,772 is a continuation of Application No. 14/720,775. As the benefit claims were not in reverse chronological order, the benefit claim could not be accepted. Furthermore, petitioner was given notice that the benefit claims must be in reverse chronological order to be recognized by the Office.

On March 18, 2003, the USPTO Published a notice in the Official Gazette at 1268 OG 89 which states, in pertinent part:

Claiming the Benefit of a Prior-Filed Application under 35 U.S.C. 119(e), 120, 121, and 365(c)

	. . . . 

[I]f the benefit of more than one nonprovisional parent application is claimed, the relationship must include an identification of each nonprovisional application as a continuation, divisional, or continuation-in-part application of the immediate prior nonprovisional application for which a benefit is claimed in order to establish co-pendency throughout the entire chain of prior-filed parent nonprovisional applications. For example, the following two statements are improper: “This application claims the benefit of Application Nos. C, B, and A.” and “This application is a continuing application of Application Nos. C, B, and A.” On the other hand, the following statement is proper and acceptable: “This application is a continuation of Application No. C, filed - , which is a continuation of Application No. B, filed -  , which is a continuation of Application No. A, filed - .”

Additionally, the USPTO Website Important Information for Completing an Application Data Sheet (ADS)2 states, in pertinent part

5.  Domestic Benefit/National Stage Information – For the first benefit claim being listed, leave the box underneath “Application Number” blank. Leaving the box underneath “Application Number” blank will signify “This Application is a.” Benefit claims must be listed in reverse chronological order (i.e., newest application to oldest). Examples of how to properly set forth benefit claims in an ADS can be found https://www.uspto.gov/sites/default/files/documents/ads_hints_march2017.pdf 

Please note: domestic benefit claims must be properly presented within a specific time period. See MPEP 211.03 for time period information: https://www.uspto.gov/web/offices/pac/mpep/s211.html#ch200_d1ff71_24d33_c.  A petition and fee would be needed to add any domestic benefit claims that were not timely and properly presented. See MPEP 211.04 for information about petitions to accept unintentionally delayed benefit claims: https://www.uspto.gov/web/offices/pac/mpep/s211.html#ch200_d1ff71_24f8b_4a

	(Emphasis added)

The Instructions for Application Data Sheet (ADS) [docx.] provided on the USPTO Forms For Patent Applications Filed On Or After September 16, 20123 further states, in pertinent part:

Domestic Benefit/National Stage Information: This section allows for the applicant to either claim benefit under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c) or indicate National Stage entry from a PCT application. Providing benefit claim information in the Application Data Sheet constitutes the specific reference required by 35 U.S.C. 119(e) or 120, and 37 CFR 1.78.  If you are claiming benefit of more than one prior-filed application, you must start with the most recent application and go back chronologically to the earliest application.  Otherwise, the benefit claims may not be recognized by the Office if not presented in this manner and will not auto-load into the Office’s electronic systems.  If there is more than one chain of applications for which benefit is being claimed, you must start each chain with the most recent application and go back chronologically to the earliest application in each chain.  Otherwise, the benefit claims may not be recognized by the Office if not presented in this manner and will not auto-load into the Office’s electronic systems.

	(Emphasis added)

Further, the Quick Start Guide to the Corrected Web-Based ADS4 states, in pertinent part:

3.5 Domestic Benefit/National Stage Information 

In the Domestic Benefit/National Stage section, data of record will be displayed and editable. If any domestic benefit claims are being added in a utility or plant application after the time period set forth in 37 CFR 1.78 (e.g., after the later of four months from the actual filing date of the instant application or sixteen months from the filing date of the application for which benefit is being claimed), a petition to accept an unintentionally delayed benefit claim in compliance with 37 CFR 1.78 (including the petition fee) must also be submitted. 

For any domestic benefit claims that are being deleted, please ensure that deletion of the domestic benefit claim(s) is actually desired. A deletion of a benefit claim to a prior application may be considered as a showing that the applicant is intentionally waiving the benefit claim to the prior application in the instant application.

If you are claiming benefit of more than one prior-filed application, you must start with the most recent application and go back chronologically to the earliest application. Otherwise, the benefit claims may not be recognized by the Office if not presented in this manner. If there is more than one chain of applications for which benefit is being claimed, you must start each chain with the most recent application and go back chronologically to the earliest application in each chain. Otherwise, the benefit claims may not be recognized by the Office if not presented in this manner.

(Emphasis added)

The ADS filed January 28, 2019, while marked in compliance with 37 CFR 1.76(c), does not list the benefit claims in reverse chronological order as indicated above. Applicants were notified by the updated Filing Receipt mailed January 31, 2019 that the benefit claims had not been accepted, as no benefit claims were recognized on the Filing Receipt.

The showing of record is that applicants failed to properly make the desired domestic benefit claims within the time period set forth in 37 CFR 1.78. A petition under 37 CFR 1.78, along with the required fee, is required to accept the delayed claims of domestic benefit. The petition must be accompanied by an ADS in compliance with 37 CFR 1.76(c) reflecting the desired domestic benefit claims.    

Petitioners may request reconsideration accompanied by evidence that the benefit claims were previously timely and properly presented. Alternatively, petitioners are encouraged to file a petition under 37 CFR 1.78.  Petitioner is reminded that, in accordance with the Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020), the USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  This time period is not extendable.5



By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web6 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3231.  


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
    

    
        1 https://www.uspto.gov/patent/forms/important-information-completing-application-data-sheet-ads. See also https://www.uspto.gov/sites/deafult/files/documentsCorrected-WebADS-QSG.pdf.  
        2 https://www.uspto.gov/patent/forms/important-information-completing-application-data-sheet-ads. 
        3 https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012. 
        4 https://www.uspto.gov/sites/default/files/documents/Corrected-WebADS-QSG.pdf. 
        5 37 CFR 1.181(f).
        6 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)